Case 5:19-cv-02070-AB-KK Document 13 Filed 04/15/20 Page 1 of 1 Page ID #:83




1
2
                                              JS-6
3
4
5
6
                             UNITED STATES DISTRICT COURT
7
                          CENTRAL DISTRICT OF CALIFORNIA
8
9
10       JUAN MONDRAGON,                          Case No. EDCV 19-2070-AB (KK)
11                              Petitioner,
12                         v.                     JUDGMENT
13       CHAD WOLF, et al., 1
14                              Respondent.
15
16
17           Pursuant to the Order Accepting Findings and Recommendation of United
18   States Magistrate Judge,
19           IT IS HEREBY ADJUDGED that this action is DISMISSED without
20   prejudice.
21
22   Dated: April 15, 2020
23                                            HONORABLE ANDRÉ BIROTTE, JR.
                                              United States District Judge
24
25
26
27
28   1The Court substitutes Chad Wolf, Acting Secretary of the Department of Homeland
     Security as Respondent in this action. Fed. R. Civ. P. 25(d).
